                 Case 21-10474-MFW                 Doc 550      Filed 06/23/21        Page 1 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket No. 524


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
            Case 21-10474-MFW          Doc 550     Filed 06/23/21     Page 2 of 20




2. On June 8, 2021, I caused to be served the “Supplemental Order Approving the Assumption
   and Assignment of Unexpired Leases,” dated June 7, 2021 [Docket No. 524], by causing true
   and correct copies to be:

   a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
      to those parties listed on the annexed Exhibit A, and

   b. delivered via electronic mail to those parties listed on the annexed Exhibit B.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                /s/ Angela Chachoff
                                                                Angela Chachoff
Sworn to before me this
15th day of June 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 550   Filed 06/23/21   Page 3 of 20




                    Exhibit A
                                        ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW        Doc 550 Filed 06/23/21
                                                 Service List
                                                                               Page 4 of 20

Claim Name                            Address Information
DEPARTMENT OF THE TREASURY - IRS      1500 PENNSYLVANIA AVE, NW WASHINGTON DC 20220
INTERNAL REVENUE SERVICES             ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
US SMALL BUSINESS ADMINISTRATION      C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                      SW, STE 6050 WASHINGTON DC 20416




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
                                           ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW        Doc 550 Filed 06/23/21
                                                    Service List
                                                                                   Page 5 of 20

Claim Name                               Address Information
ACP ALAMO FINANCE, INC.                  1580 S MAIN ST STE 102 BOERNE TX 78006
ALBERT URESTI, TAX ASSESSOR MPA PCC      VISTA VERDE PLAZA BLDG 233 N PECOS LA TRINIDAD SAN ANTONIO TX 78207
ALBERT URESTI, TAX ASSESSOR MPA PCC      BEXAR COUNTY TAX ASSESSOR-COLLECTOR PO BOX 2903 SAN ANTONIO TX 78299-2903
ALTAMONT CAPITAL MANAGEMENT LLC          ATTN: KEVIN MASON 400 HAMILTON AVENUE SUITE 230 PALO ALTO CA 94301
ARAPAHOE COUNTY TEASURER                 5334 S PRINCE ST LITTLETON CO 80120
ARIZONA DEPT OF ENVIRONMENTAL QUALITY    1110 W WASHINGTON ST PHOENIX AZ 85007
ARIZONA DEPT OF ENVIRONMENTAL QUALITY    SOUTHERN REGIONAL OFFICE 400 W CONGRESS ST, STE 433 TUCSON AZ 85701
ARIZONA DEPT OF REVENUE                  1600 W. MONROE PHOENIX AZ 85007-2650
AUSTIN-TRAVIS COUNTY HEALTH              ADMINISTRATION BLDG 7201 LEVANDER LOOP AUSTIN TX 78702
AUSTIN-TRAVIS COUNTY HEALTH & HUMAN      ENVIRONMENTAL HEALTH SERVICES DIVISION PO BOX 142529 AUSTIN TX 78714
SVCS
BANK OF AMERICA NA                       AS ADMINISTRATIVE AGENT 101 N TRYON ST, 5TH FL NC1-001-05-45 CHARLOTTE NC
                                         28255
BANK OF AMERICA, N.A.                    TRACI KUKETZ 2380 PERFORMANCE DR BUILDING C RICHARDSON TX 75082
BEXAR COUNTY TAX OFFICE                  VISTA VERDE PLAZA BLDG 233 N PECOS LA TRINIDAD SAN ANTONIO TX 78207
BEXAR COUNTY TAX OFFICE                  BEXAR COUNTY TAX ASSESSOR-COLLECTOR PO BOX 2903 SAN ANTONIO TX 78299-2903
CA. DEPT OF TOXIC SUBSTANCES CTRL        PO BOX 806 SACRAMENTO CA 95812-0806
CA. DEPT OF TOXIC SUBSTANCES CTRL        1001 'I' ST SACRAMENTO CA 95814-2828
CALIFORNIA AIR RESOURCES BOARD           PO BOX 2815 SACRAMENTO CA 95812
CALIFORNIA AIR RESOURCES BOARD           1001 'I' ST SACRAMENTO CA 95814
CALIFORNIA DEPARMENT OF TAX FEE & ADMIN RETURN PROCESSING BRANCH PO BOX 942879 SACRAMENTO CA 94279-6001
CALIFORNIA DEPARTMENT OF LABOR           LILIA GARCIA-BROWER 1515 CLAY ST., SUITE 1302 OAKLAND CA 94612
CALIFORNIA DEPT OF CONSERVATION          801 K ST, MS 24-01 SACRAMENTO CA 95814
CALIFORNIA DEPT OF PUBLIC HEALTH         ATTN: NWAMAKA ORANUSI, CHIEF 12440 E IMPERIAL HWY, RM 522 NORWALK CA 90650
CALIFORNIA DEPT OF PUBLIC HEALTH         PO BOX 997377, MS 0500 SACRAMENTO CA 95899-7377
CALIFORNIA DEPT OF TAX & FEE ADMIN       PO BOX 942879 SACRAMENTO CA 94279
CALIFORNIA DEPT OF TAX & FEE ADMIN       3321 POWER INN RD, STE 210 SACRAMENTO CA 95826-3889
CALIFORNIA DEPT OF WATER RESOURCES       PO BOX 94236 SACRAMENTO CA 94236
CALIFORNIA DEPT OF WATER RESOURCES       1416 9TH ST SACRAMENTO CA 95814
CALIFORNIA ENVIRONMENTAL PROTECTION      AGENCY 1001 I ST PO BOX 2815 SACRAMENTO CA 95812-2815
CALIFORNIA FRANCHISE TAX BOARD           300 S SPRING ST, STE 5704 LOS ANGELES CA 90013-1265
CALIFORNIA FRANCHISE TAX BOARD           7575 METROPOLITAN DR, STE 201 SAN DIEGO CA 92108-4421
CALIFORNIA FRANCHISE TAX BOARD           600 W SANTA ANA BLVD, STE 300 SANTA ANA CA 92701-4543
CALIFORNIA FRANCHISE TAX BOARD           121 SPEAR ST, STE 400 SAN FRANCISCO CA 94105-1584
CALIFORNIA FRANCHISE TAX BOARD           PO BOX 942867 SACRAMENTO CA 94257
CALIFORNIA FRANCHISE TAX BOARD           1515 CLAY ST, STE 305 OAKLAND CA 94612-1445
CALIFORNIA FRANCHISE TAX BOARD           BANKRUPTCY SECTION MS A340 PO BOX 2952 SACRAMENTO CA 95812-2952
CALIFORNIA FRANCHISE TAX BOARD           3321 POWER INN RD, STE 210 SACRAMENTO CA 95826-3893
CALIFORNIA INTEGRATED WASTE MGMT BOARD   1001 I ST PO BOX 4025 SACRAMENTO CA 95812-4025
CALIFORNIA SECRETARY OF STATE            1500 11TH ST SACRAMENTO CA 95814
CF ALMO UB LLC                           2709 COMMERCE WAY PHILADELPHIA PA 19154
CF ALMO UST LLC                          2709 COMMERCE WAY PHILADELPHIA PA 19154
CIT BANK NA                              10201 CENTURION PARKWAY N., STE 100 JACKSONVILLE FL 32256
CITY & COUNTY OF DENVER ALA              1437 BANNOCK ST, RM 451 DENVER CO 80202
CITY & COUNTY OF DENVER ALARMS PROGRAM   PO BOX 650781 DALLAS TX 75265-0781
CITY & COUNTY OF DENVER TREASURY DIV     WELLINGTON WEBB BLDG 201 W COLFAX AVE DEPT 1009 DENVER CO 80208
CITY & COUNTY OF DENVER TREASURY DIV     ATTN: BRENDAN HANLON PO BOX 17420 DENVER CO 80217-0420
CITY AND COUNTY OF DENVER                1437 BANNOCK ST, RM 451 DENVER CO 80202
CITY OF LITTLETON                        2255 W BERRY AVE LITTLETON CO 80120



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 8
                                           ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW        Doc 550 Filed 06/23/21
                                                    Service List
                                                                                    Page 6 of 20

Claim Name                               Address Information
CITY OF RALEIGH POLICE DEPARTMENT        REVENUE SERVICES-33 PO BOX 590 RALEIGH NC 27602-0590
CITY OF RALEIGH POLICE DEPARTMENT        6716 SIX FORKS RD RALEIGH NC 27615
CITY OF RALEIGH- REVENUE SERVICES        RALEIGH MUNICIPAL BLDG 222W HARGETT ST, 1ST FL RALEIGH NC 27601
CITY OF RALEIGH- REVENUE SERVICES        PO BOX 590 RALEIGH NC 27602-0590
CITY OF YONKERS                          40 S BROADWAY, RM 107 YONKERS NY 10701
CITY OF YONKERS                          87 NEPPERHAN AVENUE, 5TH FLOOR YONKERS NY 10701
COLORADO DEPARTMENT OF LABOR             DEPT OF LABOR & EMPLOYMENT JOE BARELA, EXECUTIVE DIRECTOR 633 17TH ST, SUITE
                                         201 DENVER CO 80202-3660
COLORADO DEPARTMENT OF REVENUE           PO BOX 13200 DENVER CO 80201
COLORADO DEPARTMENT OF REVENUE           201 W COLFAX AVE 206 DENVER CO 80202
COLORADO DEPARTMENT OF REVENUE           1881 PIERCE ST, ENTRANCE B LAKEWOOD CO 80214
COLORADO DEPARTMENT OF REVENUE           LIQUOR ENFORCEMENT DIVISION PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPARTMENT OF REVENUE           PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPT OF PUBLIC HEALTH &         4300 CHERRY CREEK DR S DENVER CO 80246
ENVRNMT
COLORADO DEPT OF PUBLIC HEALTH AND       ENVIRONMENT 4300 CHERRY CREEK DRIVE S DENVER CO 80246-1530
COLORADO SECRETARY OF STATE              1700 BROADWAY, STE 550 DENVER CO 80290
COMAL COUNTY TAX OFFICE                  205 N SEGUIN AVE NEW BRAUNFELS TX 78130
COMAL COUNTY TAX OFFICE                  COMAL COUNTY TAX OFFICE PO BOX 659480 SAN ANTONIO TX 78265-9480
COMMISSIONER OF TAXATION & FINANCE       NYS ESTIMATED INCOME TAX PROCESSING CENTER PO BOX 4123 BINGHAMTON NY
                                         13902-4123
COMPTROLLER OF MARYLAND                  80 CALVERT ST PO BOX 466 ANNAPOLIS MD 21404-0466
DDR DB STONE OAK LP                      DEPT 410312-21052-38058 PO BOX 392365 CLEVELAND OH 44193
DDR DB STONE OAK LP                      1999 BRYAN ST, STE 900 DALLAS TX 75201
DELAWARE DEPARTMENT OF FINANCE           DIVISION OF REVENUE WILMINGTON OFFICE 820 N FRENCH ST WILMINGTON DE 19801
DELAWARE DEPT OF HEALTH & SOCIAL SVCS    DIVISION OF PUBLIC HEALTH ATTN: KARYL T RATTAY, DIR 417 FEDERAL ST, JESSEE
                                         COOPER BLDG DOVER DE 19901
DELAWARE DEPT OF NATURAL RESOURCES       & ENVIRONMENTAL CONTROL 89 KINGS HIGHWAY DOVER DE 19901
DELAWARE SECRETARY OF STATE              820 N FRENCH ST, 4TH FL WILMINGTON DE 19801
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DELWARE DEPARTMENT OF LABOR              DIVISION OF INDUSTRIAL AFFAIRS JULIE PETROFF, DIRECTOR 4425 N. MARKET ST, 4TH
                                         FLR WILMINGTON DE 19802
DEPARTMENT OF BULIDING AND HOUSING       87 NEPPERHAN AVE 5TH FL YONKERS NY 10701
DEPARTMENT OF FINANCE                    TREASURY DIVISION PO BOX 660860 DALLAS TX 75266-0860
DEPARTMENT OF PUBLIC HEALTH              HAZARDOUS MATERIALS UNIFIED PROGRAM AGENCY SAN FRANCISCO CA 94103
DEPARTMENT OF REVENUE WASHINGTON STATE   1657 FOWLER ST RICHLAND WA 99352
EEOC - ATLANTA DISTRICT OFFICE           SAM NUNN ATLANTA FEDERAL CENTER 100 ALABAMA ST SW, STE 4R30 ATLANTA GA 30303
EEOC - BIRMINGHAM DISTRICT OFFICE        ATTN: BRADLEY ANDERSON, DIR RIDGE PARK PLACE 1130 22ND ST S, STE 2000
                                         BIRMINGHAM AL 35205
EEOC - CHARLOTTE DISTRICT OFFICE         ATTN: THOMAS COLCLOUGH, DIR 129 W TRADE ST, STE 400 CHARLOTTE NC 28202
EEOC - CHICAGO DISTRICT OFFICE           JCK FEDERAL BLDG 230 S DEARBORN ST CHICAGO IL 60604
EEOC - DALLAS DISTRICT OFFICE            ATTN: BELINDA MCCALLISTER, DIR 207 S HOUSTON ST, 3RD FL DALLAS TX 75202
EEOC - HOUSTON DISTRICT OFFICE           ATTN: RAYFORD O IRVIN, DIR MICKEY LELAND BLDG 1919 SMITH ST, 6TH FL HOUSTON TX
                                         77002
EEOC - INDIANAPOLIS DISTRICT OFFICE      101 W OHIO ST, STE 1900 INDIANPOLIS IN 46204
EEOC - LOS ANGELES DISTRICT OFFICE       ATTN: ROSA VIRAMONTES, DIR ROYBAL FED BLDG 255 E TEMPLE ST, 4TH FL LOS ANGELES
                                         CA 90012
EEOC - MEMPHIS DISTRICT OFFICE           1407 UNION AVE, 9TH FL MEMPHIS TN 38104
EEOC - MIAMI DISTRICT OFFICE             ATTN: BRADLEY ANDERSON, ACTING DIR MIAMI TWR 100 SE 2ND ST, STE 1500 MIAMI FL
                                         33131
EEOC - NEW YORK DISTRICT OFFICE          ATTN: JUDY KEENAN, DIR 33 WHITEHALL ST, 5TH FL NEW YORK NY 10004


Epiq Corporate Restructuring, LLC                                                                            Page 2 OF 8
                                         ALAMO DRAFTHOUSE CINEMA
                         Case 21-10474-MFW       Doc 550 Filed 06/23/21
                                                  Service List
                                                                                   Page 7 of 20

Claim Name                             Address Information
EEOC - PHILADELPHIA DISTRICT OFFICE    ATTN: JAMIE WILLIAMSON, DIR 801 MARKET ST, STE 1000 PHILADELPHIA PA 19107-3126
EEOC - PHOENIX DISTRICT OFFICE         ATTN: ELIZABETH CADLE, DIR 3300 N CENTRAL AVE, STE 690 PHOENIX AZ 85012-2504
EEOC - SAN FRANCISCO DISTRICT OFFICE   ATTN: WILLIAM R TAMAYO, DIR 450 GOLDEN GATE AVE 5 WEST, PO BOX 36025 SAN
                                       FRANCISCO CA 94102-3661
EEOC - ST LOUIS DISTRICT OFFICE        ATTN: LLOYD J VASQUEZ JR, DIR ROBERT A YOUNG FED BLDG 1222 SPRUCE ST, RM 8.100
                                       ST LOUIS MO 63103
ENVIRONMENTAL PROTECTION AGENCY        1200 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20460
EPA - REGION 1                         5 POST OFFICE SQUARE SUITE 100 BOSTON MA 02109-3912
EPA - REGION 10                        1200 SIXTH AVE SUITE 900 SEATTLE WA 98101
EPA - REGION 2                         290 BROADWAY NEW YORK NY 10007-1866
EPA - REGION 3                         1650 ARCH ST PHILADELPHIA PA 19103-2029
EPA - REGION 4                         ATLANTA FEDERAL CENTER 61 FORSYTH ST SW ATLANTA GA 30303-3104
EPA - REGION 5                         77 W JACKSON BLVD CHICAGO IL 60604-3507
EPA - REGION 6                         FOUNTAIN PLACE 12TH FL, STE 1200 1445 ROSS AVE DALLAS TX 75202-2733
EPA - REGION 7                         11201 RENNER BLVD LENEXA KS 66219
EPA - REGION 8                         1595 WYNKOOP ST DENVER CO 80202-1129
EPA - REGION 9                         75 HAWTHORNE ST SAN FRANCISCO CA 94105
FEDERAL TRADE COMMISSION               600 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20580
FLORIDA DEPARTMENT OF LABOR            FLORIDA DEPT OF ECONOMIC OPPORTUNITY CISSY PROCTOR, EXECUTIVE DIR. 107 E
                                       MADISON ST TALLAHASSEE FL 32399
FLORIDA DEPARTMENT OF REVENUE          ATTN: MARK HAMILTON, GEN COUNSEL PO BOX 6668 TALLAHASSEE FL 32314-6668
FLORIDA DEPARTMENT OF REVENUE          5050 W TENNESSEE ST TALLAHASSEE FL 32399-0112
FLORIDA DEPT OF ENVIRONMENTAL          PROTECTION 3900 COMMONWEALTH BLVD MS 49 TALLAHASSEE FL 32399
FLORIDA DEPT OF HEALTH                 ATTN: LOUISE ST LAURENT, GEN COUNSEL 4052 BALD CYPRESS WAY TALLAHASSEE FL
                                       32399
FLORIDA DEPT OF HEALTH                 4052 BALD CYPRESS WAY BIN #A00 TALLAHASSEE FL 32399-1701
FLORIDA SECRETARY OF STATE             THE CENTRE OF TALLAHASSEE 2415 N MONROE ST, STE 810 TALLAHASSEE FL 32303
FLORIDA SECRETARY OF STATE             PO BOX 6327 TALLAHASSEE FL 32314
FLORIDA SECRETARY OF STATE             R.A GRAY BLDG 500 S BRONOUGH ST TALLAHASSEE FL 32399
FOOD & DRUG ADMINISTRATION (FDA)       10903 NEW HAMPSHIRE AVE. SILVER SPRING MD 20993
FORTRESS CREDIT CORP                   BRIAN STEWART AND MICHAEL POLIDORO ESQ 1345 AVENUE OF THE AMERICAS 46TH FLOOR
                                       NEW YORK NY 10105
FORTRESS CREDIT CORP                   DAVID N. BROOKS, GENERAL COUNSEL 1345 AVENUE OF THE AMERICAS 46TH FLOOR NEW
                                       YORK NY 10105
FORTRESS CREDIT CORP                   DAVID SHARPE, CREDIT OPERATIONS 1345 AVENUE OF THE AMERICAS 46TH FLOOR NEW
                                       YORK NY 10105
FORTRESS CREDIT CORPORATION            AS ADMINISTRATIVE AGENT 1345 AVENUE OF THE AMERICAS, 46TH FL NEW YORK NY 10105
FRANCHISE TAX BOARD                    PO BOX 942857 SACRAMENTO CA 94257-0531
FRANCHISE TAX BOARD                    WITHHOLDING SERVICES & COMPL MS F182 PO BOX 942867 SACRAMENTO CA 94267-0651
FROST BANK                             PO BOX 1600 SAN ANTONIO TX 78296
GEORGIA DEPARTMENT OF LABOR            148 ANDREW YOUNG INTL BLVD NE ATLANTA GA 30303-1751
GEORGIA DEPARTMENT OF PUBLIC HEALTH    2 PEACHTREE ST NW, 15TH FL ATLANTA GA 30303
GEORGIA DEPARTMENT OF REVENUE          1800 CENTURY BLVD NE ATLANTA GA 30345
GEORGIA ENVIRONMENTAL PROTECTION DIV   GEORGIA DEPT OF NATURAL RESOURCES 2 MARTIN LUTHER KING JR DRIVE STE 1456, E
                                       TOWER ATLANTA GA 30334
GEORGIA SECRETARY OF STATE             214 STATE CAPITOL ATLANTA GA 30334
GLOBAL FINANCE GROUP INC               2424 SE BRISTOL ST, STE 280 NEWPORT BEACH CA 92660
GLOBAL FINANCE GROUP, INC.             2424 SE BRISTOL ST NEWPORT BEACH CA 92660-0763
INDIANA DEPARTMENT OF REVENUE          100 N SENATE AVE, RM N248 INDIANAPOLIS IN 46204
INTERNAL REVENUE SERVICE               PO BOX 7346 PHILADELPHIA PA 19101-7346



Epiq Corporate Restructuring, LLC                                                                       Page 3 OF 8
                                           ALAMO DRAFTHOUSE CINEMA
                         Case 21-10474-MFW         Doc 550 Filed 06/23/21
                                                    Service List
                                                                                     Page 8 of 20

Claim Name                               Address Information
JACKSON COUNTY COLLECTOR                 415 E 12TH ST, STE 100 KANSAS CITY MO 64106
JACKSON COUNTY COLLECTOR                 PO BOX 219747 KANSAS CITY MO 64121-9747
JEFFERSON COUNTY TREASURER               100 JEFFERSON COUNTY PKWY 2520 GOLDEN CO 80419-2520
JOHN GROSS                               3908 AVENUE B AUSTIN TX 78751
KANSAS CITY MO HEALTH DEPARTMENT         2400 TROOST AVE KANSAS CITY MO 64108
KANSAS CITY MO HEALTH DEPARTMENT         ENVIRONMENTAL PUBLIC HEALTH PROGRAM 2400 TROOST AVE KANSAS CITY MO 64108
KCMO CITY TREASURER                      REVENUE DIVISION CITY HALL, 2ND FL 414 E 12TH ST KANSAS CITY MO 64106
KCMO CITY TREASURER                      CITY OF KANSAS CITY REVENUE DIVISION KANSAS CITY MO 64184-3825
KCMO HEALTH DEPARTMENT                   KANSAS CITY MO HEALTH DEPARTMENT ENVIRONMENTAL PUBLIC HEALTH PROGRAM KANSAS
                                         CITY MO 64108
LEAGUE HOLDINGS, LLC                     1405 IROQUOIS CIR BIRMINGHAM AL 35214-3703
MICHIGAN DEPARTMENT OF TREASURY          AUSTIN BLDG 430 W ALLEGAN ST LANSING MI 48933
MICHIGAN DEPT OF                         ENVIRONMENTAL QUALITY 525 W ALLEGAN ST PO BOX 30473 LANSING MI 48909-7973
MICHIGAN DEPT OF HEALTH & HUMAN          333 S GRAND AVE PO BOX 30195 LANSING MI 48909
SERVICES
MICHIGAN DEPT OF LABOR & ECON.           105 W ALLEGAN ST LANSING MI 48933
OPPORTNTY
MICHIGAN SECRETARY OF STATE              LEGAL SERVICES ADMIN PO BOX 30204 LANSING MI 48909
MICHIGAN SECRETARY OF STATE              LEGAL SERVICES ADMIN RICHARD H AUSTIN BLDG 430 W ALLEGAN, 4TH FL LANSING MI
                                         48918
MINNESOTA DEPARTMENT OF PUBLIC HEALTH    COMMISSIONERS OFFICE 625 N ROBERT ST ST PAUL MN 55155-2538
MINNESOTA DEPARTMENT OF PUBLIC HEALTH    PO BOX 64975 ST PAUL MN 55164-0975
MINNESOTA DEPARTMENT OF REVENUE          600 N ROBERT ST ST PAUL MN 55101
MINNESOTA DEPT OF                        NATURAL RESOURCES 500 LAFAYETTE ROAD ST. PAUL MN 55155-4040
MINNESOTA DEPT OF LABOR & INDUSTRY       443 LAFAYETTE RD N ST PAUL MN 55155
MINNESOTA POLLUTION CONTROL AGENCY       7678 COLLEGE ROAD BAXTER MN 56425
MINNESOTA SECRETARY OF STATE             180 STATE OFFICE BLDG 100 REV DR MARTIN LUTHER KING JR BLVD ST PAUL MN
                                         55155-1299
MISSOURI DEPARTMENT OF LABOR             LABOR & INDUSTRIAL RELATIONS COMM ANNA HUI, DIRECTOR 421 E DUNKLIN ST; PO BOX
                                         504 JEFFERSON CITY MO 65102-0504
MISSOURI DEPARTMENT OF REVENUE           HARRY S TRUMAN STATE OFFICE BLDG 301 W HIGH ST, RM 102 JEFFERRSON CITY MO
                                         65101
MISSOURI DEPARTMENT OF REVENUE           PO BOX 3400 JEFFERSON CITY MO 65105-3400
MISSOURI DEPT OF HEALTH & SENIOR SVCS    ATTN: RANDALL W WILLIAMS, DIR 912 WILDWOOD PO BOX 570 JEFFERSON CITY MO
                                         65102-0570
MISSOURI DEPT OF NATURAL RESOURCES       DIVISION OF ENVIRONMENTAL QUALITY PO BOX 176 JEFFERSON CITY MO 65102-0176
MISSOURI DEPT OF REVENUE                 PO BOX 3360 JEFFERSON CITY MO 65105-3360
MISSOURI SECRETARY OF STATE              600 W MAIN ST JEFFERSON CITY MO 65101
MY TAX ILLINOIS                          JAMES R THOMPSON CENTER, 7TH FL 100 W RANDOLPH ST CHICAGO IL 60601-3274
N.C. DEPT OF ENVIRONMENTAL QUALITY       1601 MAIL SERVICE CTR RALEIGH NC 27699-1601
N.C. DEPT OF ENVIRONMENTAL QUALITY       2090 US 70 HWY SWANNANOA NC 28778-8211
NC DEPT OF HEALTH & HUMAN SERVICES       ATTN: MARK BENTON, PUBLIC HEALTH DEPT 101 BLAIR DR RALEIGH NC 27603
NC DEPT OF HEALTH & HUMAN SERVICES       ATTN: MARK BENTON, PUBLIC HEALTH DEPT 2001 MAIL SERVICE CENTER RALEIGH NC
                                         27699-2000
NEBRASKA DEPT OF ENVIRONMENTAL QUALITY   1200 N ST, STE 400 PO BOX 98922 LINCOLN NE 68509
NEBRASKA DEPT OF REVENUE                 NEBRASKA STATE OFFICE BLDG 1313 FARNAM ST STE 100 OMAHA NE 68102-1836
NEBRASKA DEPT OF REVENUE                 NEBRASKA STATE OFFICE BUILDING 301 CENTENNIAL MALL S LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE                 PO BOX 94818 LINCOLN NE 68509-4818
NEBRASKA DEPT OF REVENUE                 304 N 5TH ST, STE D NORFOLK NE 68701-4091
NEBRASKA DEPT OF REVENUE                 200 S SILBER ST NORTH PLATTE NE 69101-4200
NEBRASKA DEPT OF REVENUE                 505A BROADWAY STE 800 SCOTTSBLUFF NE 69361


Epiq Corporate Restructuring, LLC                                                                         Page 4 OF 8
                                           ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW        Doc 550 Filed 06/23/21
                                                    Service List
                                                                                    Page 9 of 20

Claim Name                               Address Information
NEW YORK DEPARTMENT OF LABOR             DEPTMENT OF LABOR ROBERTA REARDON, COMMISSIONER STATE OFFICE BLDG 12, WA
                                         HARRIMAN CAMPUS ALBANY NY 12240
NEW YORK DEPARTMENT OF LABOR             DEPARTMENT OF LABOR CHERIE KILLIAN BERRY, COMMISSIONER 4 W EDENTON ST RALEIGH
                                         NC 27601
NEW YORK DEPT OF STATE                   123 WILLIAM ST NEW YORK NY 10038-3804
NEW YORK DEPT OF STATE                   99 WASHINGTON AVE, 6TH FL ONE COMMERCE PLAZA ALBANY NY 12231
NEW YORK STATE DEPT OF                   ENVIRONMENTAL CONSERVATION 625 BRAODWAY ALBANY NY 12233-1011
NEW YORK STATE DEPT OF HEALTH            ATTN: HOWARD A ZUKER, COMMISSIONER CORNING TOWER EMPIRE STATE PLAZA ALBANY NY
                                         12237
NORTH CAROLINA ABC COMMISSION            4307 MAIL SERVICE CENTER RALEIGH NC 27699-4307
NORTH CAROLINA ABC COMMISSIONER          4307 MAIL SERVICE CENTER RALEIGH NC 27699-4307
NORTH CAROLINA DEPARTMENT OF LABOR       CHERIE KILLIAN BERRY, COMMISSIONER 4 W EDENTON ST RALEIGH NC 27601
NORTH CAROLINA DEPARTMENT OF LABOR       1101 MAIL SERVICE CENTER RALEIGH NC 27699-1101
NORTH CAROLINA DEPARTMENT OF REVENUE     ATTN: BANKRUPTCY UNIT PO BOX 1168 RALEIGH NC 27602-1168
NORTH CAROLINA DEPARTMENT OF REVENUE     501 N WILMINGTON ST RALEIGH NC 27604
NORTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 25000 RALEIGH NC 27640-0635
NORTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 25000 RALEIGH NC 27640-0640
NORTH CAROLINA DEPARTMENT OF REVENUE     PO BOX 25000 RALEIGH NC 27640-0700
NORTH CAROLINA SECRETARY OF STATE        2 SOUTH SALISBURY ST RALEIGH NC 27601
NORTH CAROLINA SECRETARY OF STATE        PO BOX 29622 RALEIGH NC 27626-0622
NY STATE DEPT OF TAXATION & FINANCE      BANKRUPTCY SECTION PO BOX 5300 ALBANY NY 12205-0300
NY STATE DEPT OF TAXATION & FINANCE      ATTN: OFFICE OF COUNSEL BLDG 9, W A HARRIMAN CAMPUS ALBANY NY 12227
NYC DEPARTMENT OF FINANCE                CORRESPONDENCE UNIT ONE CENTRE ST, 22ND FL NEW YORK NY 10007
NYC DEPARTMENT OF FINANCE                PO BOX 3644 NEW YORK NY 10008-3644
NYC DEPARTMENT OF FINANCE                PO BOX 3933 NEW YORK NY 10008-3933
NYC DEPARTMENT OF FINANCE                66 JOHN ST, RM 104 NEW YORK NY 10038
NYC DOHMH                                42-09 28TH ST QUEENS NY 11101-4132
OCCUPATIONAL SAFETY & HEALTH             200 CONSTITUTION AVE NW, RM N3626 WASHINGTON DC 20210
ADMIN(OSHA)
OFFICE OF SEC. OF STATE OF ARIZONA       HON. MICHELE REAGAN 1700 W WASHINGTON ST, FL 7 PHOENIX AZ 85007
OFFICE OF SEC. OF STATE OF NEBRASKA      HON. JOHN A. GALE PO BOX 94608 LINCOLN NE 68509-4608
OFFICE OF SEC. OF STATE OF NEW YORK      HON. ROSSANA ROSADO ONE COMMERCE PLAZA 99 WASHINGTON AVE, STE1100 ALBANY NY
                                         12231
OHIO DEPARTMENT OF COMMERCE              77 S HIGH ST, 23RD FL COLUMBUS OH 43215
OHIO DEPARTMENT OF HEALTH                246 N HIGH ST COLUMBUS OH 43215
OHIO DEPARTMENT OF HEALTH                35 CHESTNUT ST COLUMBUS OH 43215
OHIO DEPARTMENT OF TAXATION              ATTN: BANKRUPTCY DIVISION 4485 NORTHLAND RIDGE BLVD COLUMBUS OH 43229
OHIO DEPT OF NATURAL RESOURCES           2045 MORSE ROAD COLUMBUS OH 43229-6693
OHIO ENVIRONMENTAL PROTECTION AGENCY     LAZARUS GOV'T CTR 50 W TOWN ST, STE 700 PO BOX 1049 COLUMBUS OH 43216-1049
OHIO SECRETARY OF STATE                  22 N 4TH ST, 16TH FL COLUMBUS OH 43215
OSHA - CALIFORNIA OAKLAND AREA OFFICE    1301 CLAY ST, STE 1080N OAKLAND CA 94612
OSHA - CALIFORNIA SAN DIEGO AREA OFFICE 550 W C ST, STE 970 SAN DIEGO CA 92101
OSHA - COLORADO DENVER AREA OFFICE       ATTN: AMANDA KUPPER, AREA DIR 1391 SPEER BLVD, STE 210 DENVER CO 80204
OSHA - COLORADO ENGELWOOD AREA OFFICE    ATTN: CHAD VIVIAN, ARE DIR 7935 E PRENTICE AVE, STE 209 ENGLEWOOD CO
                                         80111-2714
OSHA - DELAWARE WILMINGTON AREA OFFICE   800 KING ST, STE 302 WILMINGTON DE 19801-3319
OSHA - FLORIDA JACKSONVILLE AREA OFFICE 1851 EXECUTIVE CENTER DR RIBAULT BLDG, STE 227 JACKSONVILLE FL 32207
OSHA - FLORIDA MOBILE AREA OFFICE        1141 MONTLIMAR DR, STE 1006 MOBILE AL 36609
OSHA - FLORIDA TAMPA AREA OFFICE         5807 BRECKENRIDGE PKWY, STE A TAMPA FL 33610-4249
OSHA - GEORGIA ATLANTA EAST AREA OFFICE 2296 HENDERSON MILL RD NE, STE 200 ATLANTA GA 30345


Epiq Corporate Restructuring, LLC                                                                          Page 5 OF 8
                                           ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW          Doc 550 Filed 06/23/21
                                                    Service List
                                                                                    Page 10 of 20

Claim Name                               Address Information
OSHA - GEORGIA ATLANTA WEST AREA OFFICE 1995 N PARK PL SE, STE 525 ATLANTA GA 30339
OSHA - GEORGIA SAVANNAH AREA OFFICE      450 MALL BLVD, STE J SAVANNAH GA 31406
OSHA - MICHIGAN LANSING AREA OFFICE      530 W ALLEGAN ST PO BOX 30643 LANSING MI 48909-8143
OSHA - MINNESOTA EAU CLAIRE AREA OFFICE 1310 W CLAIREMONT AVE EAU CLAIRE WI 54701
OSHA - MISSOURI KANSAS CITY AREA OFFICE TWO PERSHING SQ 2300 MAIN ST, STE 168 KANSAS CITY MO 64108
OSHA - MISSOURI ST LOUIS AREA OFFICE     ROBERT A YOUNG FED BLDG 1222 SPRUCE ST, RM 9.104 ST LOUIS MO 63103
OSHA - NEW YORK ALBANY AREA OFFICE       401 NEW KARNER RD, STE 300 ALBANY NY 12205
OSHA - NEW YORK BUFFALO AREA OFFICE      130 S ELMWOOD AVE, STE 500 BUFFALO NY 14202
OSHA - NEW YORK LONG ISLAND AREA OFFICE 1400 OLD COUNTRY RD, STE 208 WESTBURY NY 11590
OSHA - NEW YORK MANHATTAN AREA OFFICE    201 VARICK ST, RM 908 NEW YORK NY 10014
OSHA - NEW YORK QUEENS DISTRICT OFFICE   45-17 MARATHON PKWY LITTLE NECK NY 11362
OSHA - NEW YORK SYRACUSE AREA OFICE      3300 VICKERY RD NORTH SYRACUSE NY 13212
OSHA - NEW YORK TARRYTOWN AREA OFFICE    660 WHITE PLAINS RD, 4TH FL TARRYTOWN NY 10591-5107
OSHA - OHIO CINCINNATI AREA OFFICE       36 TRIANGLE PARK DR CINCINNATI OH 45246
OSHA - OHIO CLEVELAND AREA OFFICE        ESSEX PLACE 6393 OAK TREE BLVD, STE 203 INDEPENDENCE OH 44131
OSHA - OHIO COLUMBUS AREA OFFICE         200 N HIGH ST, RM 620 COLUMBUS OH 43215
OSHA - OHIO TOLEDO AREA OFFICE           420 MADISON AVE, STE 600 TOLEDO OH 43604
OSHA - TENNESSEE NASHVILLE AREA OFFICE   51 CENTURY BLVD, STE 250 NASHVILLE TN 37214
OSHA - TEXAS AUSTIN AREA OFFICE          LA COSTA GREEN BLDG 1033 LA POSADA DR, STE 375 AUSTIN TX 78752-3832
OSHA - TEXAS CORPUS CHRISTI AREA OFFICE WILSON PLAZA 606 N CARANCAHUA, STE 700 CORPUS CHRISTI TX 78401
OSHA - TEXAS DALLAS AREA OFFICE          1100 E CAMPBELL RD, STE 250 RICHARDSON TX 75081
OSHA - TEXAS EL PASO AREA OFFICE         4849 N MESA, STE 200 EL PASO TX 79912-5936
OSHA - TEXAS FORT WORTH AREA OFFICE      NORTH STARR II 8713 AIRPORT FRWY, STE 302 FORT WORTH TX 76180-7610
OSHA - TEXAS HOUSTON NORTH AREA OFFICE   690 S LOOP 336 W, STE 400 CONROE TX 77304
OSHA - TEXAS HOUSTON SOUTH AREA OFFICE   17625 EL CAMINO REAL, STE 400 HOUSTON TX 77058
OSHA - TEXAS LUBBOCK AREA OFFICE         1205 TEXAS AVE, RM 806 LUBBOCK TX 79401
OSHA - TEXAS SAN ANTONIO AREA OFFICE     FOUNTAINHEAD TOWER 8200 W INTERSTATE 10, STE 605 SAN ANTONIO TX 78230
OSHA-FLORIDA FORT LAUDERDALE AREA        1000 S PINE ISLAND RD, STE 100 FT LAUDERDALE FL 33324
OFFICE
OSHA-NORTH CAROLINA RALEIGH AREA OFFICE 4407 BLAND RD SOMERSET PARK, STE 210 RALEIGH NC 27609
OSHA-RHODE ISLAND PROVIDENCE AREA        380 WESTMINSTER MALL, RM 543 PROVIDENCE RI 02903
OFFICE
OSHA-S. DAKOTA SIOUX FALLS AREA OFFICE   ATTN: SHEILA STANLEY, AREA DIR ADMIN 4404 S TECHNOLOGY DR SIOUX FALLS SD 57106
PENNSYLVANIA DEPARTMENT OF REVENUE       LOBBY STRAWBERRY SQ HARRISBURG PA 17128-0101
RHODE ISLAND DEPARTMENT OF HEALTH        3 CAPITOL HILL PROVIDENCE RI 02908
RHODE ISLAND DEPARTMENT OF REVENUE       ONE CAPITOL HILL, 1ST FL PROVIDENCE RI 02908
RHODE ISLAND DEPT OF                     ENVIRONMENTAL MANAGEMENT 235 PROMENADE ST PROVIDENCE RI 02908-5767
RHODE ISLAND DEPT OF LABOR & TRAINING    1511 PONTIAC AVE CRANSTON RI 02920
RHODE ISLAND DIVISION OF TAXATION        ONE CAPITAL HILL PROVIDENCE RI 02908-5800
RHODE ISLAND SECRETARY OF STATE          82 SMITH ST STATE HOUSE, RM 218 PROVIDENCE RI 02903-1120
RMA TOLL PROCESSING                      C/O COFIROUTE USA 200 SPECTRUM CENTER DR, STE 1650 IRVINE CA 92618
SAN FRANCISCO TAX COLLECTOR              1 DR CARLTON B GOODLETT PL, 140 SAN FRANCISCO CA 94102
SAN FRANCISCO TAX COLLECTOR              SECURED PROPERTY TAX PO BOX 7426 SAN FRANCISCO CA 94120-7426
SECRETARY OF STATE                       DIVISION OF CORPORATIONS FRANCHISE TAX PO BOX 898 DENVER DE 19903
SECURITIES & EXCHANGE COMMISSION         NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY
                                         STREET, SUITE 400 NEW YORK NY 10281-1022
SECURITIES & EXCHANGE COMMISSION         100 F STREET, NE WASHINGTON DC 20549
SMBC LEASING & FINANCE INC               277 PARK AVE NEW YORK NY 10172
SONY ELECTRONICS INC                     16530 VIA ESPRILLO SAN DIEGO CA 92127
SONY ELECTRONICS INC                     16530 VIA ESPRILLO MS 7325 SAN DIEGO CA 92127


Epiq Corporate Restructuring, LLC                                                                            Page 6 OF 8
                                           ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW         Doc 550 Filed 06/23/21
                                                    Service List
                                                                                  Page 11 of 20

Claim Name                               Address Information
SONY ELECTRONICS INC                     16535 VIA ESPRILLO SAN DIEGO CA 92127
SONY ELECTRONICS INC.                    1 SONY DR PARK RIDGE NJ 07656
SOUTH DAKOTA DEPARTMENT OF HEALTH        ROBERT HAYES BLDG 600 E CAPITOL AVE PIERRE SD 57501-2536
SOUTH DAKOTA DEPARTMENT OF REVENUE       445 E CAPITOL AVE PIERRE SD 57501-3185
SOUTH DAKOTA DEPT OF ENVIRONMENT         & NATURAL RESOURCES JOE FOSS BLDG 523 E CAPITOL PIERRE SD 57501
SOUTH DAKOTA DEPT OF LABOR & REGULATION 123 W MISSOURI AVE PIERRE SD 57501
SOUTH DAKOTA SECRETARY OF STATE          CAPITOL BLDG 500 E CAPTIOL AVE, STE 204 PIERRE SD 57501-5070
STATE OF ARIZONA ATTORNEY GENERAL        ATTN: MARK BRNOVICH 2005 NORTH CENTRAL AVENUE PHOENIX AZ 85004-2926
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA PO BOX 944255 SACRAMENTO CA 94244-2550
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814-2919
STATE OF COLORADO ATTORNEY GENERAL       ATTN: PHIL WEISER RALPH L CARR COLORADO JUDICIAL BLDG 1300 BROADWAY, 10TH FL
                                         DENVER CO 80203
STATE OF DELAWARE                        DIVISION OF CORPORATIONS PO BOX 5509 BINGHAMTON NY 13902-5509
STATE OF DELAWARE ATTORNEY GENERAL       ATTN: KATHY JENNINGS CARVEL STATE BUILDING 820 N FRENCH ST WILMINGTON DE 19801
STATE OF FLORIDA ATTORNEY GENERAL        ATTN: ASHEY MOODY PL 01 THE CAPITOL TALLAHASSEE FL 32399-1050
STATE OF GEORGIA ATTORNEY GENERAL        ATTN: CHRIS CARR 40 CAPITOL SQUARE, SW ATLANTA GA 30334
STATE OF MICHIGAN ATTORNEY GENERAL       ATTN: DANA NESSEL G. MENNEN WILLIAMS BLDG, 7TH FL 525 W OTTAWA ST - PO BOX
                                         30212 LANSING MI 48909
STATE OF MINNESOTA ATTORNEY GENERAL      ATTN: KEITH ELLISON 445 MINNESOTA ST STE 1400 ST. PAUL MN 55101-2131
STATE OF MISSOURI ATTORNEY GENERAL       ATTN: ERIC SCHMITT SUPREME CT BLDG, 207 W HIGH ST PO BOX 899 JEFFERSON CITY MO
                                         65102
STATE OF NEBRASKA ATTORNEY GENERAL       ATTN: DOUG PETERSON 2115 STATE CAPITOL PO BOX 98920 LINCOLN NE 68509
STATE OF NEW JERSEY DEPT OF TREASURY     125 W STATE ST TRENTON NJ 08625
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: LETITIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224-0341
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN PO BOX 629 RALEIGH NC 27602-0629
GENERAL
STATE OF NORTH CAROLINA ATTORNEY         ATTN: JOSH STEIN 9001 MAIL SERVICE CTR RALEIGH NC 27699-9001
GENERAL
STATE OF OHIO ATTORNEY GENERAL           ATTN: DAVE YOST 30 E BROAD ST, 14TH FL COLUMBUS OH 43215
STATE OF RHODE ISLAND ATTORNEY GENERAL   ATTN: PETER F. NERONHA 150 S MAIN ST PROVIDENCE RI 02903
STATE OF SOUTH DAKOTA ATTORNEY GENERAL   ATTN: JASON RAVNSBORG 1302 EAST HIGHWAY 14, STE 1 PIERRE SD 57501-8501
STATE OF TENNESSEE ATTORNEY GENERAL      ATTN: HERBERT H. SLATERY, III PO BOX 20207 NASHVILLE TN 37202-0207
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON 300 W 15TH ST AUSTIN TX 78701
STATE OF TEXAS ATTORNEY GENERAL          ATTN: KEN PAXTON PO BOX 12548 AUSTIN TX 78711-2548
SUMMIT GLORY PROPERTY LLC                C/O FOSUN INTERNATIONAL LIMITED ATTN: THOMAS J. COSTANZO 28 LIBERTY STREET NEW
                                         YORK NY 10005
SUMMIT GLORY PROPERTY LLC                C/O PAUL HASTINGS ATTN: DAVID M. BROOKS 200 PARK AVE NEW YORK NY 10166
TENNESSEE DEPARTMENT OF HEALTH           710 JAMES ROBERTSON PKWY NASHVILLE TN 37243
TENNESSEE DEPARTMENT OF REVENUE          500 DEADERICK ST NASHVILLE TN 37242
TENNESSEE DEPT OF                        ENVIRONMENT & CONSERVATION 312 ROSA L PARK AVE TENNESSEE TOWER - 2ND FL
                                         NASHVILLE TN 37243
TENNESSEE SECRETARY OF STATE             DIVISION OF BUSINESS SERVICES 312 ROSA L PARKS AVE SNODGRASS TWR, 3RD FL
                                         NASHVILLE TN 37243
TENNESSEE SECRETARY OF STATE             ATTN: TRE HARGETT STATE CAPITOL NASHVILLE TN 37243-1102
TEXAS CAPITAL BANK NA                    114 W 7TH ST, STE 300 AUSTIN TX 78701
TEXAS CAPITAL BANK NA                    98 SAN JACINTO BLVD, STE 200 AUSTIN TX 78701
TEXAS COMMISSION ON                      ENVIRONMENTAL QUALITY PO BOX 13087 AUSTIN TX 78711-3087
TEXAS COMMISSION ON                      ENVIRONMENTAL QUALITY 12100 PARK 35 CIRCLE AUSTIN TX 78753
TEXAS COMPTROLLER                        LYNDON B JOHNSON STATE OFFICE BLDG 111 E 17TH ST AUSTIN TX 78774
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS     TABC PO BOX 13127 AUSTIN TX 78711-3127



Epiq Corporate Restructuring, LLC                                                                            Page 7 OF 8
                                           ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW         Doc 550 Filed 06/23/21
                                                    Service List
                                                                                    Page 12 of 20

Claim Name                               Address Information
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS     PO BOX 13528, CAPITOL STATION AUSTIN TX 78711-3528
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS     FRANCHISE TAX SECTION PO BOX 149348 AUSTIN TX 78714-9348
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS     LYNDON B JOHNSON STATE OFFICE BLDG 1500 11TH ST AUSTIN TX 78774
TEXAS DEPARTMENT OF LABOR                TEXAS WORKFOCE COMMISSION JULIAN ALVAREZ, COMMISSIONER REP 101 E 15TH ST, RM
                                         651 AUSTIN TX 78778-0001
TEXAS DEPT OF STATE HEALTH SERVICES      REGIONAL & LOCAL HEALTH OPERATIONS PO BOX 149347 AUSTIN TX 78714-9347
TEXAS DEPT OF STATE HEALTH SERVICES      REGIONAL & LOCAL HEALTH OPERATIONS 1100 W 49TH ST AUSTIN TX 78756-3199
TEXAS SECRETARY OF STATE                 JAMES E RUDDER BLDG 1019 BRAZOS ST AUSTIN TX 78701
TEXAS SECRETARY OF STATE                 PO BOX 12887 AUSTIN TX 78711-2887
THE DEPARTMENT OF PUBLIC HEALTH          49 S VAN NESS AVE STE 600 SAN FRANCISCO CA 94103-3785
THUNDERBIRD BROTHERS LLC                 1501 OAKTON ST ELK GROVE VILLAGE IL 60007
TN DEPT OF LABOR & WORKFORCE             PO BOX 24150 NASHVILLE TN 37202-4150
DEVELOPMENT
TN DEPT OF LABOR & WORKFORCE             220 FRENCH LANDING DR NASHVILLE TN 37243
DEVELOPMENT
TRAVIS COUNTY TAX OFFICE                 LIQUOR/BEER AND WINE FEES PO BOX 149324 AUSTIN TX 78714
TRAVIS COUNTY TAX OFFICE                 PO BOX 149328 AUSTIN TX 78714-9328
TRAVIS COUNTY TAX-ASSESSOR/COLLECTOR     PO BOX 149328 AUSTIN TX 78714-9328
TRAVIS COUNTY TAX-ASSESSOR/COLLECTOR     5501 AIRPORT BLVD AUSTIN TX 78751-1410
U.S. DEPARTMENT OF JUSTICE               ANTITRUST DIVISION 950 PENNSYLVANIA AVENUE, NW WASHINGTON DC 20530-0001
U.S. DEPARTMENT OF LABOR                 FRANCES PERKINS BUILDING 200 CONSTITUTION AVENUE, NW WASHINGTON DC 20210
U.S. DEPARTMENT OF LABOR                 OCCUPATIONAL SAFETY & HEALTH ADMIN 200 CONSTITUTION AVENUE, NW ROOM NO. N3626
                                         WASHINGTON DC 20210
US FOODS INC                             1500 NC HIGHWAY 39 ZEBULON NC 27597
US FOODS INC                             16805 COLLEGE BLVD LENEXA KS 66219
US FOODS INC                             2150 FIRECRACKER DR BUDA TX 78610
US FOODS INC                             11955 E PEAKVIEW AVE CENTENNIAL CO 80111
US FOODS INC.                            9399 W HIGGINS RD, STE 100 ROSEMONT IL 60018
VIRGINIA TAX                             1957 WESTMORELAND ST RICHMOND VA 23230
WAKE COUNTY ADMINISTRATION               TAX ADMIN 301 S MCDOWELL ST, STE 3800 RALEIGH NC 27601
WAKE COUNTY ADMINISTRATION               PO BOX 2331 RALEIGH NC 27602-2331
WAKE COUNTY ADMINISTRATION               PO BOX 580084 CHARLOTTE NC 28258-0084
WESTCHESTER COUNTY HEALTH DEPARTMENT     BUREAU OF PUBLIC HEALTH PROTECTION 25 MOORE AVENUE MOUNT KISCO NY 10549
WESTCHESTER COUNTY HEALTH DEPARTMENT     145 HUGUENOT ST NEW ROCHELLE NY 10801
WILLIAMSON COUNTY TAX                    ATTN: PROPERTY TAX 904 S. MAIN ST GEORGETOWN TX 78626
ASSESSOR-COLLECTOR




                                  Total Creditor count 337




Epiq Corporate Restructuring, LLC                                                                          Page 8 OF 8
                Case 21-10474-MFW   Doc 550   Filed 06/23/21   Page 13 of 20

                   ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                              CASE NO. 21-10474 (MFW)




ALBEE DEVELOPMENT LLC                         ALBEE DEVELOPMENT LLC
28 LIBERTY ST                                 ATTN: CHRISTOPHER CONLON, EXECUTIVE VP
NEW YORK, NY 10005                            411 THEODORE FREMD AVE, STE 300
                                              RYE, NY 10580




ALBEE DEVELOPMENT LLC                         ALBEE DEVELOPMENT LLC
ATTN: HEATHER MOORE, ASSISTANT                ATTN: ROBERT MASTERS, SENIOR VP
SECRETARY                                     250 W 57TH ST, 1120
411 THEODORE FREMD AVE, STE 300               NEW YORK, NY 10107
RYE, NY 10580




ALBEE DEVELOPMENT LLC                         ALBEE DEVELOPMENT LLC
ATTN: ROBERT MASTERS, SENIOR VP               C/O ACADIA REALTY TRUST
1311 MAMORONECK AVE, STE 260                  ATTN: LEGAL DEPT & LEASE ADMIN
WHITE PLAINS, NY 10605                        411 THEODORE FREMD AVE, STE 300
                                              RYE, NY 10580




ALBEE DEVELOPMENT LLC                         ALBEE DEVELOPMENT LLC
C/O ACADIA REALTY TRUST                       C/O ROSENBERG & ESTIS PC
ATTN: LEGAL DEPT & LEASE ADMIN                ATTN: BRETT B THEIS ESQ
1311 MAMORONECK AVE, STE 260                  733 THIRD AVE, 14TH FL
WHITE PLAINS, NY 10605                        NEW YORK, NY 10017
                Case 21-10474-MFW   Doc 550   Filed 06/23/21   Page 14 of 20

                   ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                              CASE NO. 21-10474 (MFW)




ALBEE DEVELOPMENT LLC
C/O ROSENBERG & ESTIS PC
ATTN: JUSTIN S WEITZMAN, ESQ
733 THIRD AVE, 14TH FL
NEW YORK, NY 10017
Case 21-10474-MFW   Doc 550   Filed 06/23/21   Page 15 of 20




                    Exhibit B
                     Case 21-10474-MFW           Doc 550          Filed 06/23/21        Page 16 of 20
                                      ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                                                CASE NO. 21-10474 (MFW)
                                          ELECTRONIC MAIL MASTER SERVICE LIST


NAME                                         EMAIL

BALLARD SPAHR LLP                            HEILMANL@BALLARDSPAHR.COM; ROGLENL@BALLARDSPAHR.COM
BALLARD SPAHR LLP                            BRANCHD@BALLARDSPAHR.COM

BLANK ROME LLP                               TARR@BLANKROME.COM; GUILFOYLE@BLANKROME.COM
CHIPMAN BROWN CICERO & COLE, LLP             DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                             IWALKER@COLESCHOTZ.COM
COZEN O’CONNOR                               THORAN@COZEN.COM
DELAWARE DIVISION OF REVENUE                 FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                      STATETREASURER@STATE.DE.US

DENVER CITY ATTORNEY’S OFFICE                BANKRUPTCY01@DENVERGOV.ORG
DISTRICT OF DELAWARE                         USADE.PRESS@USDOJ.GOV
DLA PIPER LLP (US)                           STUART.BROWN@US.DLAPIPER.COM

DLA PIPER LLP (US)                           JAMILA.WILLIS@US.DLAPIPER.COM; GREGORY.JUELL@US.DLAPIPER.COM

GELLERT SCALI BUSENKELL & BROWN, LLC         MBUSENKELL@GSBBLAW.COM
JACK SHRUM, PA                               JSHRUM@JSHRUMLAW.COM


LANDIS RATH & COBB LLP                       LANDIS@LRCLAW.COM; MCGUIRE@LRCLAW.COM; JENNER@LRCLAW.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC          SKAUFMAN@SKAUFMANLAW.COM
LEWIS, REED & ALLEN, P.C.                    RRYAN@LEWISREEDALLEN.COM

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP       SANANTONIO.BANKRUPTCY@PUBLICANS.COM

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP       DALLAS.BANKRUPTCY@PUBLICANS.COM
LOCKE LORD LLP                               JJACOBSEN@LOCKELORD.COM

MCCARTER & ENGLISH, LLP                      KBUCK@MCCARTER.COM; SHUMISTON@MCCARTER.COM
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.       TLEDAY@MVBALAW.COM
MCGINNIS LOCHRIDGE                           EMCHORSE@MCGINNISLAW.COM
MONZACK MERSKY and BROWDER, P.A.             RMERSKY@MONLAW.COM

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION            JASON.BINFORD@OAG.TEXAS.GOV; LAYLA.MILLIGAN@OAG.TEXAS.GOV

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION            BK-KWALSH@OAG.TEXAS.GOV; SHERRI.SIMPSON@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES ATTORNEY
DISTRICT OF DELAWARE                         USADE.ECFBANKRUPTCY@USDOJ.GOV; ELLEN.SLIGHTS@USDOJ.GOV
OFFICE OF THE UNITED STATES TRUSTEE          USTRUSTEE.PROGRAM@USDOJ.GOV

                                             BSANDLER@PSZJLAW.COM; SGOLDEN@PSZJLAW.COM; RFEINSTEIN@PSZJLAW.COM;
PACHULSKI STANG ZIEHL & JONES LLP            CMACKLE@PSZJLAW.COM
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                       ECOBB@PBFCM.COM

POLSINELLI PC                                SKATONA@POLSINELLI.COM; ANAZAR@POLSINELLI.COM
POYNER SPRUILL LLP                           MWEINER@POYNERSPRUILL.COM
PROSKAUER ROSE LLP                           CDALE@PROSKAUER.COM
PROSKAUER ROSE LLP                           BBLACKWELL@PROSKAUER.COM
REED SMITH LLP                               JANGELO@REEDSMITH.COM

REED SMITH LLP                               MHOUSTON@REEDSMITH.COM; CRIVAS@REEDSMITH.COM

ROPES & GRAY LLP                             GREGG.GALARDI@ROPESGRAY.COM; CRISTINE.SCHWARZMAN@ROPESGRAY.COM
SALAZAR LAW                                  LUIS@SALAZAR.LAW
SAUL EWING ARNSTEIN & LEHR LLP               MARK.MINUTI@SAUL.COM

SECRETARY OF STATE DIVISION OF CORPORATIONS DOSDOC_FTAX@STATE.DE.US; DOSDOC_BANKRUPTCY@STATE.DE.US
SECURITIES & EXCHANGE COMMISSION            HELP@SEC.GOV




                                                         Page 1 of 2
                  Case 21-10474-MFW             Doc 550          Filed 06/23/21        Page 17 of 20
                                     ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                                               CASE NO. 21-10474 (MFW)
                                         ELECTRONIC MAIL MASTER SERVICE LIST



                                            BANKRUPTCYNOTICESCHR@SEC.GOV; NYROBANKRUPTCY@SEC.GOV;
SECURITIES & EXCHANGE COMM-NY OFFICE        BANKRUPTCYNOTICESCHR@SEC.GOV

SECURITIES & EXCHANGE COMM-PHILA. OFFICE    SECBANKRUPTCY@SEC.GOV; PHILADELPHIA@SEC.GOV
STINSON LLP                                 MARK.CARDER@STINSON.COM
SULLIVAN HAZELTINE ALLINSON LLC             WHAZELTINE@SHA-LLC.COM
TRAVIS COUNTY ATTORNEY                      JASON.STARKS@TRAVISCOUNTYTX.GOV
U.S. DEPARTMENT OF JUSTICE                  CIVIL.FEEDBACK@USDOJ.GOV
VENABLE LLP                                 RKAPOOR@VENABLE.COM; LSBOUYEA@VENABLE.COM
WALLER LANSDEN DORTCH & DAVIS, LLP          ERIC.TAUBE@WALLERLAW.COM

WILMER CUTLER PICKERING HALE AND DORR LLP ANDREW.GOLDMAN@WILMERHALE.COM; BENJAMIN.LOVELAND@WILMERHALE.COM




                                                        Page 2 of 2
                  Case 21-10474-MFW     Doc 550 Filed 06/23/21 Page 18 of 20
                               ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                                            CASE NO. 21-10474 (MFW)
                                           SALE MOTION PARTIES LIST



                                NAME                                                   EMAIL
ALBERT URESTI, TAX ASSESSOR MPA PCC                          TAXOFFICE@BEXAR.ORG
ALTAMONT CAPITAL MANAGEMENT LLC                              KMASON@ALTAMONTCAPITAL.COM
ARAPAHOE COUNTY TEASURER                                     TREASURER2@ARAPAHOEGOV.COM
ARIZONA DEPT OF REVENUE                                      OICPROCESSING@AZDOR.GOV
AUSTIN-TRAVIS COUNTY HEALTH                                  HEALTH@AUSTINTEXAS.GOV
BANK OF AMERICA, N.A.                                        TRACI.R.KUKETZ@BAML.COM
BEXAR COUNTY TAX OFFICE                                      TAXOFFICE@BEXAR.ORG
CALIFORNIA DEPT OF CONSERVATION                              WEBMASTER@CONSRV.CA.GOV
CALIFORNIA DEPT OF PUBLIC HEALTH                             CDPH-LNC-LOSANGELES@CDPH.CA.GOV
CALIFORNIA DEPT OF TAX & FEE ADMIN                           SACRAMENTOINQUIRIES@CDTFA.CA.GOV
CALIFORNIA FRANCHISE TAX BOARD                               OAKLANDINQUIRIES@CDTFA.CA.GOV
CALIFORNIA FRANCHISE TAX BOARD                               FTBFIELDOFFICEAPPOINTMENTS@FTB.CA.GOV
CALIFORNIA FRANCHISE TAX BOARD                               SACRAMENTOINQUIRIES@CDTFA.CA.GOV
CALIFORNIA INTEGRATED WASTE MGMT BOARD                       DONNET.MCFARLANE@CALRECYCLE.CA.GOV
CITY & COUNTY OF DENVER ALA                                  DENCC@DENVERGOV.ORG
CITY & COUNTY OF DENVER TREASURY DIV                         TREASINFO@DENVERGOV.ORG
CITY AND COUNTY OF DENVER                                    DENCC@DENVERGOV.ORG
CITY OF RALEIGH- REVENUE SERVICES                            FINANCE.INFO@RALEIGH.GOV
CITY OF YONKERS                                              CITYCLERK@YONKERSNY.GOV
COLORADO DEPARTMENT OF REVENUE                               DOR_TAXPAYERSERVICE@STATE.CO.US
COLORADO DEPARTMENT OF REVENUE                               DOR_TAC_BANKRUPTCY@STATE.CO.US
COLORADO DEPT OF PUBLIC HEALTH & ENVRNMT                     CDPHE.INFORMATION@STATE.CO.US
COLORADO DEPT OF PUBLIC HEALTH AND                           CDPHE.INFORMATION@STATE.CO.US
COLORADO SECRETARY OF STATE                                  SOS.BUSINESS@SOS.STATE.CO.US
COMAL COUNTY TAX OFFICE                                      CCTAX@CO.COMAL.TX.US
COMPTROLLER OF MARYLAND                                      MDCOMPTROLLER@MARYLANDTAXES.GOV
DELAWARE DEPARTMENT OF FINANCE                               DOR_BUSINESSTAX@DELAWARE.GOV
DELAWARE DEPT OF HEALTH & SOCIAL SVCS                        KARYL.RATTAY@DELAWARE.GOV
DELAWARE STATE TREASURY                                      LIZA.DAVIS@DELAWARE.GOV
DEPARTMENT OF PUBLIC HEALTH                                  NAVEENA.BOBBA@SFDPH.ORG
EEOC - ATLANTA DISTRICT OFFICE                               INFO@EEOC.GOV
EEOC - BIRMINGHAM DISTRICT OFFICE                            INFO@EEOC.GOV
EEOC - CHARLOTTE DISTRICT OFFICE                             INFO@EEOC.GOV
EEOC - CHICAGO DISTRICT OFFICE                               INFO@EEOC.GOV
EEOC - DALLAS DISTRICT OFFICE                                INFO@EEOC.GOV
EEOC - HOUSTON DISTRICT OFFICE                               INFO@EEOC.GOV
EEOC - INDIANAPOLIS DISTRICT OFFICE                          INFO@EEOC.GOV
EEOC - LOS ANGELES DISTRICT OFFICE                           INFO@EEOC.GOV
EEOC - MEMPHIS DISTRICT OFFICE                               INFO@EEOC.GOV
EEOC - MIAMI DISTRICT OFFICE                                 INFO@EEOC.GOV
EEOC - NEW YORK DISTRICT OFFICE                              INFO@EEOC.GOV
EEOC - PHILADELPHIA DISTRICT OFFICE                          INFO@EEOC.GOV
EEOC - PHOENIX DISTRICT OFFICE                               INFO@EEOC.GOV
EEOC - SAN FRANCISCO DISTRICT OFFICE                         INFO@EEOC.GOV
EEOC - ST LOUIS DISTRICT OFFICE                              INFO@EEOC.GOV
EPA - REGION 8                                               R8EISC@EPA.GOV
EPA - REGION 9                                               R9.INFO@EPA.GOV
Federal Trade Commission                                     SECRETARY@FTC.GOV
FLORIDA DEPARTMENT OF REVENUE                                EMAILDOR@FLORIDAREVENUE.COM
FLORIDA DEPT OF HEALTH                                       HEALTH@FLHEALTH.GOV
FLORIDA SECRETARY OF STATE                                   SECRETARYOFSTATE@DOS.MYFLORIDA.COM
FORTRESS CREDIT CORP                                         BSTEWART@FORTRESS.COM; MPOLIDORO@FORTRESS.COM
FORTRESS CREDIT CORP                                         GCCREDIT@FORTRESS.COM
FORTRESS CREDIT CORP                                         CREDITOPERATIONS@FORTRESS.COM
GEORGIA DEPARTMENT OF LABOR                                  COMMISSIONER@GDOL.GA.GOV
GEORGIA SECRETARY OF STATE                                   SOSCONTACT@SOS.GA.GOV
JACKSON COUNTY COLLECTOR                                     COLLECTIONS@JACKSONGOV.ORG
KANSAS CITY MO HEALTH DEPARTMENT                             HEALTH@KCMO.ORG
KCMO CITY TREASURER                                          REVENUE@KCMO.ORG
MICHIGAN DEPARTMENT OF TREASURY                              MISTATETREASURER@MICHIGAN.GOV
MICHIGAN DEPT OF HEALTH & HUMAN SERVICES                     SIMST2@MICHIGAN.GOV
MICHIGAN DEPT OF LABOR & ECON. OPPORTNTY                     LEO-DIRECTOROFFICE@MICHIGAN.GOV
MINNESOTA DEPARTMENT OF PUBLIC HEALTH                        DHS.INFO@STATE.MN.US
MINNESOTA DEPARTMENT OF REVENUE                              BUSINESSINCOME.TAX@STATE.MN.US
MINNESOTA DEPT OF                                            INFO.DNR@STATE.MN.US
MINNESOTA SECRETARY OF STATE                                 SECRETARY.STATE@STATE.MN.US
MISSOURI DEPARTMENT OF REVENUE                               CORPORATE@DOR.MO.GOV
MISSOURI DEPT OF HEALTH & SENIOR SVCS                        INFO@HEALTH.MO.GOV
MISSOURI SECRETARY OF STATE                                  INFO@SOS.MO.GOV
MY TAX ILLINOIS                                              REV.BANKRUPTCY@ILLINOIS.GOV




                                                    1 of 1
                  Case 21-10474-MFW     Doc 550 Filed 06/23/21 Page 19 of 20
                               ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                                            CASE NO. 21-10474 (MFW)
                                           SALE MOTION PARTIES LIST



NEW YORK STATE DEPT OF                                       CONTACT@DEC.NY.GOV
NEW YORK STATE DEPT OF HEALTH                                DOHWEB@HEALTH.NY.GOV
NORTH CAROLINA ABC COMMISSIONER                              CONTACT@ABC.NC.GOV
NY STATE DEPT OF TAXATION & FINANCE                          MICHAEL.SCHMIDT@TAX.NY.GOV
NYC DOHMH                                                    GHARRIMAN@HEALTH.NYC.GOV
OFFICE OF SEC. OF STATE OF ARIZONA                           SOSADMIN@AZSOS.GOV
OFFICE OF SEC. OF STATE OF NEBRASKA                          SOS.INFO@NEBRASKA.GOV
OFFICE OF SEC. OF STATE OF NEW YORK                          INFO@DOS.NY.GOV
OHIO ENVIRONMENTAL PROTECTION AGENCY                         KELLY.NICHOL@EPA.OHIO.GOV
PENNSYLVANIA DEPARTMENT OF REVENUE                           RA-RV-BET-HBG-TA-EM@PA.GOV
RHODE ISLAND DEPARTMENT OF HEALTH                            ANA.NOVAIS@HEALTH.RI.GOV
RHODE ISLAND DEPARTMENT OF REVENUE                           TAX.CORPORATE@TAX.RI.GOV
RHODE ISLAND DEPT OF                                         SARAH.GOUSIE@DEM.RI.GOV
RHODE ISLAND SECRETARY OF STATE                              SECRETARYGORBEA@SOS.RI.GOV
SOUTH DAKOTA DEPARTMENT OF HEALTH                            KIM.MALSAM-RYSDON@STATE.SD.US
SOUTH DAKOTA DEPARTMENT OF REVENUE                           BUSTAX@STATE.SD.US
SOUTH DAKOTA DEPT OF ENVIRONMENT                             DENRINTERNET@STATE.SD.US
SOUTH DAKOTA SECRETARY OF STATE                              SDSOS@STATE.SD.US
STATE OF ARIZONA ATTORNEY GENERAL                            AGINFO@AZAG.GOV
STATE OF COLORADO ATTORNEY GENERAL                           ATTORNEY.GENERAL@COAG.GOV
STATE OF DELAWARE ATTORNEY GENERAL                           ATTORNEY.GENERAL@STATE.DE.US
STATE OF GEORGIA ATTORNEY GENERAL                            AGCARR@LAW.GA.GOV
STATE OF MICHIGAN ATTORNEY GENERAL                           MIAG@MICHIGAN.GOV
STATE OF MINNESOTA ATTORNEY GENERAL                          ATTORNEY.GENERAL@AG.STATE.MN.US
STATE OF MISSOURI ATTORNEY GENERAL                           ATTORNEY.GENERAL@AGO.MO.GOV
STATE OF NEBRASKA ATTORNEY GENERAL                           AGO.INFO.HELP@NEBRASKA.GOV
Summit Glory Property LLC                                    TCOSTANZO@FOSUN.COM
Summit Glory Property LLC                                    DAVIDBROOKS@PAULHASTINGS.COM
TENNESSEE DEPARTMENT OF HEALTH                               TN.HEALTH@TN.GOV
TENNESSEE DEPARTMENT OF REVENUE                              REVENUE.COLLECTION@TN.GOV
TENNESSEE SECRETARY OF STATE                                 TRE.HARGETT@TN.GOV
TEXAS DEPT OF STATE HEALTH SERVICES                          RLHO@DSHS.TEXAS.GOV
TEXAS SECRETARY OF STATE                                     SECRETARY@SOS.TEXAS.GOV
TRAVIS COUNTY TAX-ASSESSOR/COLLECTOR                         TAXOFFICE@TRAVISCOUNTYTX.GOV
U.S. Department of Justice                                   ANTITRUST.ATR@USDOJ.GOV
WAKE COUNTY ADMINISTRATION                                   TAXHELP@WAKEGOV.COM
WILLIAMSON COUNTY TAX ASSESSOR-COLLECTOR                     PROPTAX@WILCO.ORG




                                                    2 of 2
                 Case 21-10474-MFW     Doc 550 Filed 06/23/21
                                ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
                                                                               Page 20 of 20
                                            CASE NO. 21-10474 (MFW)
                                            SALE CURE OBJECTORS




                          NAME                                             EMAIL
ASHBY & GEDDES, P.A.                          RPALACIO@ASHBYGEDDES.COM
BALLARD SPAHR LLP                             HEILMANL@BALLARDSPAHR.COM; ROGLENL@BALLARDSPAHR.COM
BALLARD SPAHR LLP                             BRANCHD@BALLARDSPAHR.COM
BAYARD, P.A.                                  GFINIZIO@BAYARDLAW.COM; GFLASSER@BAYARDLAW.COM
BLANK ROME LLP                                TARR@BLANKROME.COM; GUILFOYLE@BLANKROME.COM
CONNOLLY GALLAGHER LLP                        JWISLER@CONNOLLYGALLAGHER.COM
COZEN O’CONNOR                                THORAN@COZEN.COM
DLA PIPER LLP (US)                            STUART.BROWN@US.DLAPIPER.COM

DLA PIPER LLP (US)                            JAMILA.WILLIS@US.DLAPIPER.COM; GREGORY.JUELL@US.DLAPIPER.COM
GELLERT SCALI BUSENKELL & BROWN, LLC          MBUSENKELL@GSBBLAW.COM; BLEHMAN@GSBBLAW.COM
JACKSON WALKER LLP                            JWERTZ@JW.COM; SCALHOUN@JW.COM
                                              RLEHANE@KELLEYDRYE.COM; JRAVIELE@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP                      MASCOTT@KELLEYDRYE.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC           SKAUFMAN@SKAUFMANLAW.COM
THE LAW OFFICES OF JOYCE, LLC                 MJOYCE@MJLAWOFFICES.COM
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP        BETHW@LGBS.COM
LOWENSTEIN SANDLER LLP                        BNATHAN@LOWENSTEIN.COM; PKHEZRI@LOWENSTEIN.COM

McCARTER & ENGLISH LLP                        KBUCK@MCCARTER.COM; SHUMISTON@MCCARTER.COM
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.        TLEDAY@MVBALAW.COM
MORRISON & FOERSTER LLP                       ALEWIS@MOFO.COM

OFFICE OF THE ATTORNEY GENERAL OF TEXAS       JASON.BINFORD@OAG.TEXAS.GOV; LAYLA.MILLIGAN@OAG.TEXAS.GOV
PAUL HASTINGS LLP                             HARVEYSTRICKON@PAULHASTINGS.COM
POLSINELLI PC                                 SKATONA@POLSINELLI.COM; ANAZAR@POLSINELLI.COM
THE ROSNER LAW GROUP LLC                      ROSNER@TEAMROSNER.COM; GIBSON@TEAMROSNER.COM
STINSON LLP                                   MARK.CARDER@STINSON.COM

THOMPSON & KNIGHT LLP                         MICHAEL.BLUMENTHAL@TKLAW.COM; ANTHONY.PIRRAGLIA@TKLAW.COM


WOMBLE BOND DICKINSON (US) LLP                MATTHEW.WARD@WBD-US.COM; LISA.TANCREDI@WBD-US.COM




                                                     1 of 1
